Case 1:16-cv-02712-WJM-NRN Document 212 Filed 08/06/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 16-cv-2712-WJM-NRN

   HAZHAR A. SAYED,

          Plaintiff,

   v.

   VIRGINIA PAGE,
   MICHAEL TIDWELL,
   ROBERT HRADECKY,
   UNKNOWN JOHN DOE 1, and
   UNKNOWN JOHN DOE 2,

          Defendants.


                ORDER DENYING PLAINTIFF’S MOTION TO AMEND/ALTER
                     JUDGMENT AND MOTIONS FOR AN ORDER


          This matter is before the Court on Plaintiff Hazhar A. Sayed’s Motion to

   Amend/Alter Judgment (ECF No. 198) and Motions for an Order (ECF Nos. 206, 208,

   & 210). Plaintiff asks the Court to reconsider its March 9, 2020 Order (ECF No. 195)

   adopting in part the Recommendation of U.S. Magistrate Judge N. Reid Neureiter (ECF

   No. 180) and granting Defendants’ Motion for Summary Judgment (ECF No. 126). For

   the reasons set forth below, Plaintiff’s Motion to Amend/Alter Judgment is denied, and

   Plaintiff’s Motions for an Order are denied as moot.

          Plaintiff asks the Court to reconsider its prior Order in this case on the basis of

   Federal Rule of Civil Procedure 59(e). (ECF No. 198.) The three principal grounds that

   justify reconsideration under Rule 59(e) are: (1) an intervening change in controlling

   law; (2) the availability of new evidence; and (3) the need to correct clear error or
Case 1:16-cv-02712-WJM-NRN Document 212 Filed 08/06/20 USDC Colorado Page 2 of 3




   prevent manifest injustice. See Servants of the Paraclete v. Does, 204 F.3d 1005,

   1012 (10th Cir. 2000). Rule 59(e) does not of fer an opportunity for a party to reargue

   its case after the court has rendered a decision. Id. (stating that a party moving to

   reconsider a prior ruling should not “revisit issues already addressed or advance

   arguments that could have been raised in prior briefing.”); see also All West Pet Supply

   Co. v. Hill’s Pet Products Div., 847 F. Supp. 858, 860 (D. Kan. 1994) (“A m otion to

   reconsider or to alter or amend may not be used as a vehicle for the losing party to

   rehash arguments previously considered and rejected by the district court.”).

          Here, Plaintiff argues the Court incorrectly ruled that he had failed to exhaust his

   administrative remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e et

   seq. The arguments made by Plaintiff in this Motion are copied for the most part

   verbatim from those set forth in his Objections to the Magistrate Judge’s

   Recommendation. (Compare ECF No. 198, with ECF No. 181.) In adopting the

   Magistrate Judge’s Recommendation and granting summary judgment, the Court

   already fully considered those arguments and found them unpersuasive. (See ECF

   Nos. 181, 195, & 198.)

          Because Plaintiff has not shown that there was an intervening change in the law,

   newly discovered evidence, or the need to correct clear error or manifest injustice, the

   Court ORDERS that Plaintiff’s Motion to Amend/Alter Judgment (ECF No. 198) is

   DENIED, and Plaintiff’s Motions for an Order (ECF Nos. 206, 208, & 210) are DENIED

   AS MOOT.1


          1
            Plaintiff’s Motions for an Order assert that, pursuant to Colo. Rev. Stat. § 13-5-135,
   the Court is required to issue an order on his motions within 90 days from the date of filing.

                                                   2
Case 1:16-cv-02712-WJM-NRN Document 212 Filed 08/06/20 USDC Colorado Page 3 of 3




          Dated this 6th day of August, 2020.

                                                                 BY THE COURT:




                                                                 William J. Martínez
                                                                 United States District Judge




   Plaintiff is mistaken. By its terms, section 13-5-135 applies only to “the district courts of this
   state”—that is, the Colorado state district courts, not federal courts located in the state of
   Colorado. In any event, because subject matter jurisdiction is premised on 28 U.S.C. § 1331,
   the Court is not bound by state court procedural rules in this case. See Erie R. Co. v.
   Tompkins, 304 U.S. 64, 78 (1938).

                                                    3
